Order entered July 29, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00646-CV

                      ADT SECURITY SERVICES, INC., Appellant

                                              V.

                      VAN PETERSON FINE JEWELERS, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-12111

                                          ORDER
       In an opinion and judgment that issued on today’s date, the Court dismissed this appeal.

Accordingly, we DENY as moot appellant’s motion to transfer record.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE